Citation Nr: 0204868	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  01-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 9, 
1997, for a total disability rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to September 23, 1996, the veteran did not claim 
and the evidence did not show that he was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.

3.  Effective September 23, 1996, service connection was 
established for additional disabilities which are shown to 
have rendered him unable to secure or follow a substantially 
gainful occupation as of this date.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability (TDIU) were met as of 
September 23, 1996.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
§§ 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while the underlying claim for a TDIU was pending.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Further, implementing regulations have been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for amendments not applicable here, the 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

A rating decision, mailed January 29, 2001, granted TDIU with 
an effective date of January 9, 1997, the date the formal 
application for that benefit was received.  Review of the 
record shows that the appeal for an earlier effective date 
has been considered by the RO under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The Board finds VA has completed its duties 
under VCAA and implementing regulations.

Specifically, the veteran's application for an effective date 
earlier than January 9, 1997, for TDIU is complete.  
38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)(3)).  The rating decision and statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  VA records have been obtained.  38 U.S.C.A. 
§ 5103A(c)(2) (West Supp. 2001).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the veteran nor the representative has 
asserted that the case requires further development or action 
under the VCAA or its implementing regulations.  

Criteria.  Under 38 U.S.C.A. § 1155, VA is authorized to 
promulgate the Schedule of Rating Disabilities.  See 38 
C.F.R. Part 4.  The Schedule of Rating Disabilities provides 
the degrees of impairment of average earning capability 
caused by a specific disability or a combination of 
disabilities listed in the Schedule.  See 38 C.F.R. § 
3.321(a).  Ratings are assigned as percentages of impairment 
of earning capability and are referred to as "schedular 
ratings."  The schedule of ratings comprises ten grades of 
disability, with a maximum rating of 100 percent, which is 
considered a total disability rating.  VA also recognizes 
circumstances that will entitle a veteran to a total 
disability rating although he is rated less than 100 percent 
disabled.  See 38 C.F.R. § 4.16(a).  If the veteran presents 
evidence that he is unable to secure a substantially gainful 
occupation as a result of a service-connected disability, he 
may be entitled to a TDIU rating.  38 C.F.R. § 4.16 provides:

(a)  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided That, if there is only 
one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
the following will be considered as one disability: . . 
. disabilities affecting a single body system . . . . 

(b) It is the established policy of [VA] that all 
veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable 
by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational 
and vocational attainment and all other factors having a 
bearing on the issue.

38 C.F.R. § 4.16.  Under the VA statutory and regulatory 
scheme, evidence of a veteran's unemployability arising from 
an already allowed service-connected disability is evidence 
of an increase in the severity of that disability.  See Wood 
v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that claim 
for unemployability compensation was an application for 
increased compensation within the meaning of 38 U.S.C.A. § 
5110(b)(2)).

Section 5110(a), title 38, United States Code, which sets out 
the general rule for effective dates, states that 

the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a 
claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor.

38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(2) 
(2001).  

Section 5110(b)(2), title 38, United States Code, provides 
that "the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b).

In Hazan v. Gober, 10 Vet. App. 511, 521 (1997), the Court 
held that with respect to whether a veteran was entitled to 
an earlier effective date pursuant to section 5110(b)(2), VA 
must consider all the evidence of record in determining 
whether an increase in disability was ascertainable within 
one year prior to the date of the claim for increase.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU rating.  Norris v. West, 12 Vet. App. 413 (1999).  VA 
must determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for 
TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Background and Analysis.  By a rating decision dated in April 
1975, service connection was established for bilateral 
chondromalacia, patella, rated 0 percent disabling, effective 
from March 1975.  In this rating it was noted that the 
veteran had been admitted to a State hospital in January 1975 
for manic depressive illness and that he was considered to be 
incompetent.  The manic depressive illness was listed as a 
non-service-connected disability and rated 100 percent 
disabling; the veteran was held to be permanently and totally 
disabled for pension purposes.

The veteran argues that the award of TDIU should be effective 
in 1994.  On November 23, 1994, the RO received the veteran's 
requested to reopen his claim for a service-connected knee 
condition.  He reported pain up and down the leg.  The claim 
was accompanied by a letter from Dr. Miller which reported a 
history of hypertensive cardiovascular disease and angina 
pectoris, as well as orthopedic treatment for both knees.  It 
was noted that the veteran was wearing braces.  It is 
noteworthy that there was nothing in the veteran's statement 
or the doctor's letter which referred to unemployability.  
That is, neither communication could reasonably be construed 
as an application for TDIU.  Also of importance, there is no 
mention of any joints other than the knees.  That is, there 
is nothing about the disabilities (besides the knees) which 
finally resulted in the TDIU rating.  Service connection has 
not been established for the hypertensive cardiovascular 
disease and angina pectoris emphasized by Dr. Miller; those 
non-service-connected conditions do not contribute to the 
TDIU rating.  

Following the November 1994 claim, additional VA records were 
added to the file.  Some of these records did deal with the 
veteran's inability to work.  However, this information was 
developed in 1989 for the pension claim and was previously 
considered in a final unappealed rating decision which 
determined that the veteran was disabled by non-service-
connected conditions.  Moreover, this 1989 evidence does not 
state directly or imply indirectly that the service-connected 
disabilities render the veteran unemployable.  

The RO also obtained VA outpatient treatment records from 
1992 to February 1995.  These records reflect manifestations 
of various conditions without stating directly or implying 
indirectly that the service-connected disabilities render the 
veteran unemployable.  There was a report of atypical left 
neck pain in September 1993.  A report later that month 
stated that cervical spine X-rays were within normal limits.  
In October 1993, the veteran was seen in orthopedics for 
bilateral knee pain.  It was noted that he needed new cages 
for both knees.  In July 1994, there was a complaint of knee 
pain.  In August 1994, there was pain on the patella grind 
test and mild crepitance of the patella.  In October 1994, 
bilateral knee pain, crepitance and limitation of motion were 
found; and, there was a notation of the hips having normal 
motion with pain.  There were bilateral knee and left hip 
complaints in January 1995.  A limitation of knee motion was 
noted in February 1995.  There is nothing in these records 
which would indicate that any of the orthopedic disabilities, 
which were latter service-connected, rendered the veteran 
unemployable.  

In September 1995, the veteran again reported increased knee 
disability, for which he used a cane and braces.  In October 
1995, an examination concluded that the veteran had severe 
chondromalacia of the patellae and minimal early arthritis of 
the knees.  Here again, there is nothing from the veteran or 
examiners which addresses unemployability or which indicates 
that service-connected disabilities might render the veteran 
unable to work.  The January 1996 rating decision increased 
the evaluation of chondromalacia of the patella, bilateral, 
to 20 percent from the date of the September 1995 claim for 
increase.  The veteran did not disagree with this decision.  

On June 20, 1996, the RO received the veteran's claim for an 
increased rating for his service-connected lower extremity 
disorder.  He reported that it had worsened.  The following 
examination of July 1996 described the disability of the 
veteran's knees and also noted ankle complaints and 
limitation of motion.  Again, there was no claim or comment 
by the veteran or examiner as to unemployability.  

The August 1996 rating decision evaluated each knee, 
separately, as 10 percent disabling.  The bilateral factor 
was applied and the combined service-connected disability 
rating continued at 20 percent.  In August 1996, the veteran 
disagreed with the evaluation of his service-connected knee 
condition.  He did not mention any other disabilities or 
claim that they prevented him from working.  He was sent a 
statement of the case and his August 1996 substantive appeal 
was limited to his knees.

On September 23, 1996, the RO received a statement from the 
veteran in which he first asserted that his service-connected 
knee disability had affected his ankles and hips.  This was 
also the first mention, of record, of the hips.  He submitted 
a copy of a September 1996 VA prosthetic treatment report 
showing that ankle supports were provided.

In a letter received on December 19, 1996, the veteran 
asserted that he should be service connected for a back 
condition and he stated the following:  

I feel that I should be 100%, because I 
am unable to work.  I have been unable to 
work since June 1974.

The veteran and his wife testified at a hearing at the RO in 
April 1998.  The veteran provided testimony regarding the 
severity of his disabilities.  He stated that he was unable 
to work due to his leg problems and that he had not worked 
for 20 years.

By a decision dated in June 1999, the Board held that the 
veteran was entitled to service connection for a low back 
disability on a secondary basis and remanded the issues of 
service connection for hip and ankle disabilities, increased 
ratings for knee disabilities, and entitlement to a TDIU 
rating for additional development.

By a decision dated in October 2000, the Board held that the 
veteran was entitled to service connection for bilateral hip 
and ankle disabilities on a secondary basis, denied ratings 
in excess of 10 percent of each knee disability, and remanded 
the issue of entitlement to a TDIU rating for readjudication.

A rating dated in January 2001 reflects that disability of 
the back was rated as 20 percent disabling effective January 
9, 1997, and 40 percent disabling as of September 4, 1997.  
Disability of each ankle was rated as 20 percent disabling, 
effective September 23, 1996.  The RO rated disability of 
each hip as 0 percent disabling effective September 23, 1996, 
and 10 percent disabling as of December 11, 1999, the date of 
a VA examination of the hips.  This rating resulted in a 
combined rating of 50 percent for the veteran's service-
connected disabilities as of September 23, 1996, a combined 
rating of 60 percent as of January 9, 1997, a combined rating 
of 70 percent as of September 4, 1997, and a combined rating 
of 80 percent as of December 11, 1999.  The RO held that the 
veteran was entitled to a TDIU rating as of January 9, 1997.

In a Statement of the Case dated in September 2001, the RO 
stated that there was no basis under the law for an effective 
date earlier than January 9, 1997, the date of the veteran's 
claim and that, additionally, this date was the earliest date 
on which the veteran's service-connected disabilities met the 
schedular requirements for entitlement to a TDIU rating.

As noted above, the veteran argues that the award of TDIU 
should be effective in 1994.  The veteran did file a claim in 
1994 for an increased rating for his service-connected knee 
condition which was then rated as 0 percent disabling.  At 
that time, the knee condition was the only disability for 
which service connection had been established.  While the 
rating for the bilateral knee disorder was increased to 20 
percent from September 1995, the combined rating for the 
bilateral knee disability did not meet the minimum criteria 
of section 4.16(a) for a TDIU rating.

In order to be eligible for a TDIU rating, a claimant must be 
unemployable due to service-connected disabilities.  Prior to 
September 23, 1996, the only disabilities for which service 
connection was in effect was chondromalacia patella of each 
knee and the combined rating for the service connected knee 
disabilities was 20 percent.  While 38 C.F.R. § 4.16(b) 
provides that veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), should 
be given extraschedular consideration, in the present case, 
none of the evidence demonstrates that the veteran's service-
connected knee disabilities rendered him unemployable prior 
to September 23, 1996 (which would be a prerequisite for an 
earlier effective date under 38 U.S.C.A. § 5110(a) or (b)(2), 
or for consideration of a TDIU rating prior to September 1996 
under 38 C.F.R. § 4.16(b).  While the veteran has been 
totally disabled since 1974 for pension purposes, there is no 
evidence that the service-connected knee disability resulted 
in unemployability in the veteran's case.  Thus, there is no 
basis for a TDIU rating prior to the date that service-
connection was established for back, ankle, and hip 
disabilities, in addition to the bilateral knee disability, 
that is, September 23, 1996.

In the opinion of the Board, the December 11, 1999, VA 
examination merely confirmed what the veteran had already 
reported regarding his bilateral hip condition.  There is 
nothing to indicate that the severity of the bilateral hip 
disorder increased in severity as of the date of this 
examination.  The veteran had reported the hip problems as of 
September 23, 1996, and service connection has been 
established for the hip condition as of this date.  While the 
veteran was not accorded an examination to determine the 
severity of the hip disorder until December 1999, the Board 
finds nothing to indicate that the condition documented on 
examination in December 1999 was not present as of the date 
of the veteran's claim.  Thus, the 10 percent ratings for 
each hip should have been effective September 23, 1996.  When 
a 20 percent rating for each ankle, a 10 percent rating for 
each knee, and a 10 percent rating for each hip are combined, 
with the bilateral factor added, the combined rating is 60 
percent.  38 C.F.R. §§ 4.25, 4.26 (2001).  Since these 
disabilities result from common etiology, the 60 percent 
rating meets the minimal schedular requirements for 
consideration of TDIU.  38 C.F.R. § 4.16 (2001).  Since the 
schedular requirements were met as of September 23, 1996, and 
other evidence shows that at that time the veteran was unable 
to secure or follow a substantially gainful occupation as a 
result of disabilities for which service connection was 
established as of this date, September 23, 1996, is the 
proper effective date for the award of the TDIU rating.


ORDER

An earlier effective date of September 23, 1996, but not 
earlier, is granted for TDIU, subject to the law and 
regulations governing the payment of monetary awards.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


